IN THE SUPREME COURT OF MISSISSIPPI

                                 NO. 2017-CA-01634-SCT

GULF COAST HOSPICE LLC, A MISSISSIPPI
LIMITED LIABILITY COMPANY, JYOTI DESAI,
KRUPA DESAI AND IQBAL SAVANI

v.

LHC GROUP INC., A DELAWARE
CORPORATION, MISSISSIPPI HEALTH CARE
GROUP, LLC, A MISSISSIPPI LIMITED
LIABILITY COMPANY AND LHCG XXVI, LLC, A
MISSISSIPPI LIMITED LIABILITY COMPANY


DATE OF JUDGMENT:                           11/06/2017
TRIAL JUDGE:                                HON. CHRISTOPHER L. SCHMIDT
TRIAL COURT ATTORNEYS:                      MICHAEL B. HOLLEMAN
                                            TAYLOR B. McNEEL
                                            STEPHEN J. CARMODY
COURT FROM WHICH APPEALED:                  HARRISON COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:                   MICHAEL B. HOLLEMAN
                                            PATRICK WILLIAMS
ATTORNEYS FOR APPELLEES:                    TAYLOR B. McNEEL
                                            STEPHEN J. CARMODY
                                            L. KYLE WILLIAMS
NATURE OF THE CASE:                         CIVIL - CONTRACT
DISPOSITION:                                AFFIRMED - 06/06/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       COLEMAN, JUSTICE, FOR THE COURT:

¶1.    Louisiana Hospice Corporation, otherwise known as LHC, sought to acquire Gulf

Coast Hospice LLC in D’Iberville, Mississippi. LHC and Gulf Coast Hospice executed a

letter of intent outlining the basic terms of the proposed acquisition. Ultimately, the parties
failed to consummate the transaction. Gulf Coast Hospice LLC and its members, Jyoti Desai,

Krupa Desai, and Iqbal Savani1 sued LHC Group Inc., LHCG XXVI LLC, and Mississippi

Health Care Group LLC,2 asserting several theories of liability stemming from the failed

acquisition.

¶2.    The trial court granted LHC’s motion for summary judgment and dismissed Gulf

Coast Hospice’s claims. Gulf Coast Hospice appeals, arguing that genuine issues of material

fact should have prevented summary judgment. Gulf Coast Hospice’s chief argument is that

LHC entered into an enforceable contract to acquire its hospice operations. Alternatively,

Gulf Coast Hospice argues that if no enforceable contract to purchase exists, its claims for

breach of contract and duty of good faith with respect to the letter of intent and tortious

interference should have survived summary judgment.

¶3.    We hold that no enforceable contract exists, that the doctrine of estoppel is

inapplicable, and that no genuine issue of material fact exists regarding Gulf Coast Hospice’s

misrepresentation claims. We further hold no genuine issue of material fact exists regarding

Gulf Coast Hospice’s alternative claims. As such, we affirm.

                         FACTS AND PROCEDURAL HISTORY

¶4.    Between June 2007 and December 2008, Prasant Desai owned and operated Gulf

Coast Hospice. Around December 2008, Prasant transferred his 100 percent ownership

interest to his mother Jyoti Desai (50 percent ownership), his sister Krupa Desai (25 percent



       1
           For clarity, the Appellants are collectively referred to as Gulf Coast Hospice.
       2
           For clarity, the Appellees are collectively referred to as LHC.

                                               2
ownership), and Dr. Iqbal Savani3 (25 percent ownership). Jyoti’s husband Haresh Harry

Desai, who is Prasant’s and Krupa’s father, was the “managing member of the board for the

meetings[,]” did “some paperwork[,]” and “handl[ed] the checkbooks.” Although the record

is unclear about Harry’s actual role with Gulf Coast Hospice, the parties do not dispute that

he served in a representative capacity and handled negotiations.4

¶5.    Around the time of the ownership transition within the family, Gulf Coast Hospice

hired Linda Rogers to serve as director of nursing and administrator. Shortly after Rogers’s

hire, she became the primary decisionmaker in charge of daily operations. Neither the Gulf

Coast Hospice members nor Harry had any role in daily operations. Under Rogers’s

leadership, profits and revenues grew by substantial amounts. Of importance, the patient

census grew from six to fifty by the end of 2010. Harry considered Rogers to be the key

employee running daily operations, as well as the most valuable employee.

¶6.    In November 2010, independent broker Craig Kincannon contacted Harry, inquiring

whether Gulf Coast Hospice would be interested in selling its hospice operations to LHC.

Harry responded affirmatively. On December 27, 2010, LHC and Gulf Coast Hospice

entered into a letter of intent with respect to the proposed acquisition of Gulf Coast Hospice’s

operations. The first paragraph provided as follows:

       This letter sets forth our mutual understandings with respect to the basic terms
       of a proposed acquisition by LHC Group, Inc. (“LHCG”) of the assets of the


       3
           Dr. Savani is a physician and an acquaintance of the Desai family.
       4
        Although Harry never had an ownership interest in the company, he regularly told
Rogers that he was an owner. Harry also told Rogers that he owned the building where Gulf
Coast Hospice was located even though his son Prasant owned the building.

                                               3
       hospice operations of Gulf Coast Hospice (“Seller”) that serve the Mississippi
       counties of George, Hancock, Harrison, Jackson, and Stone (the “Business”).
       As more fully described in this letter, it is our mutual intent to negotiate a
       satisfactory, definitive asset purchase agreement (the “Asset Purchase
       Agreement”) and such other documents as may be necessary to consummate
       the proposed transaction (together with the Asset Purchase Agreement, the
       “Agreements”). The intention to consummate the transaction described herein
       (the “Transaction”) is subject to the following terms and conditions:

¶7.    The four page letter of intent continued by outlining terms and conditions of the

proposed transaction and included the tentative proposed purchase price of $1.75 million,

“[b]ased on the information made available thus far[.]” Paragraph five contained a non-

exhaustive list of conditions to closing:

       Conditions to Closing. The Closing of the Transaction shall be subject to the
       satisfaction of mutually agreeable terms and conditions, including, without
       limitation, the following:

              (a)    Negotiation, execution and delivery by the parties of the
                     Agreements;

              (b)    The approval of the transactions contemplated herein and
                     the Agreements by the Board of Directors or other
                     governing body of each party, approval of which shall be
                     obtained by each party prior to the execution of the
                     Agreements;

              (c)    Satisfactory completion of due diligence by LHC[] and
                     its affiliates;

              (d)    Receipt of all necessary consents and approvals of state
                     and federal governmental authorities and other third
                     parties, if any;

              (e)    Receipt of adequate assurances from the applicable state
                     Department of Health Services and the federal Centers
                     for Medicare and Medicaid Services that the home health
                     agency licenses and provider agreements with the
                     Medicare and Medicaid programs are in good standing

                                             4
                     and are transferable to [LHC]. LHC[] or one of its
                     affiliates will be responsible for obtaining the foregoing
                     assurances timely; and

              (f)    Satisfaction of such other conditions as may be
                     reasonable and customary in acquisition agreements.

¶8.    Paragraph fourteen provided, in pertinent part, as follows:

       Non-Binding Effect. It is understood that this letter merely constitutes a
       statement of the mutual intentions of the parties with respect to the
       Transaction, does not contain all matters upon which agreement must be reach
       in order for the Transaction to be consummated and, except in respect to
       Paragraphs 6 through 13, inclusive, and this Paragraph 14, creates no binding
       rights in favor of any party. A binding commitment with respect to the
       Transaction will result only if the Agreements are executed and delivered, and
       are then subject only to the terms and conditions contained therein.

¶9.    The letter of intent granted LHC the ability to “conduct, to the extent determined

desirable or necessary by its own discretion, a review of the business, assets, liabilities,

financial condition and results of operations, properties owned or operated by [Gulf Coast

Hospice] and the books and records of [Gulf Coast Hospice].”

¶10.   On January 4, 2011, LHC’s project manager Dustin Delahoussaye for the Gulf Coast

Hospice acquisition emailed Harry. Dustin explained the preliminary steps of the acquisition

process, attached several documents to be either reviewed or completed, summarized the

documents, and informed Harry that LHC’s attorney would send draft documents in the

weeks to come. An acquisition timeline attached to the email provided a target closing date

of February 28, 2011, and the “Target Effective Date 3/1/2011.” On January 7, 2011, LHC

emailed Harry transaction documents, including a draft asset purchase agreement labeled

“LHCG Draft” and “For Discussion Purposes Only.” LHC also sent a change of ownership



                                             5
notification to the Mississippi State Department of Health’s Health Facilities Licensure and

Certification Division. LHC notified the Department that, effective March 1, 2011, LHC

would be purchasing Gulf Coast Hospice.

¶11.   On January 13, 2011, Dustin emailed LHC employees Lori Stagg, vice president of

LHC hospice operations, and Brach Myers, assistant director of acquisitions, informing them

of Harry’s concern that LHC attempt to retain all employees or, at minimum, try to find

positions for them with LHC. Dustin explained that, although Rogers’s salary is much higher

than LHC’s staffing model for administrators, “keeping Linda [Rogers] is key to this deal and

we must keep her on board.”

¶12.   On January 28, 2011, Dustin emailed fellow LHC employees: “As you all are aware

of at this point, we are set to acquire Gulf Coast Hospice in D’Iberville, MS effective on

3/1.” Dustin generally briefed the LHC employees about Gulf Coast Hospice and described

Rogers’s role with Gulf Coast Hospice. On January 31, 2011, Rogers had a dinner meeting

with LHC employees Stagg and Shelly Denton, LHC’s hospice regional manager. The three

discussed compensation, and Rogers told them about her success. Following the dinner,

Stagg emailed Dustin explaining that Rogers seemed capable but that she had refused to

accept a salary of $85,000 with a 12 percent bonus. Rogers told Lori and Denton that she

would accept a salary of $102,000. Stagg explained that LHC “cannot pay her this salary for

a Hospice this size especially since she would make 30K more than the other Administrators

and more than her supervisor, Shelley [Denton].” Stagg also explained that Rogers had told

them that Gulf Coast Hospice staff were worried about the mandatory staff meeting



                                             6
scheduled for the next day. Stagg mentioned that “the broker [had] ‘promised’ them that

LHC would not cut anyone’s salary.”

¶13.   On February 1, 2011, a team of LHC representatives arrived at Gulf Coast Hospice

and met with employees. With Gulf Coast Hospice’s permission, LHC announced to

employees that it was to acquire Gulf Coast Hospice, effective March 1, 2011. LHC showed

a presentation about its company and provided additional written materials, including

employee benefits. Gulf Coast Hospice employees became disgruntled when they were

advised about proposed changes to their pay structure.

¶14.   LHC and Rogers collaborated to address staff changes to fit LHC’s staffing model in

anticipation of the effective date. At the time, Gulf Coast Hospice had fourteen full time

employees, but LHC’s models provided for ten and a half. LHC did not choose what

remaining employees would be subject to staff reductions. Harry confirmed that no

employee “was ever fired at the direction of LHC.”

¶15.   Rogers chose the three individuals with the most write-ups to be advised that they

would not be extended offer letters to remain with LHC—Rhonda Schwan, Jamie

Schonewitz, and Jennifer Morris. It was also decided that part time social workers Tim Jones

and Kimberly Fayard would not be retained by LHC because they were full time employees

of Amedisys, a competitor of LHC’s home health business and a referral source to Gulf

Coast Hospice. Rogers informed LHC that Jones and Fayard would rather keep their full

time jobs with Amedisys than work part time for LHC. Gulf Coast Hospice employed two

full time marketing employees, Crystal Miller and Leslie Hensarling. Because LHC’s



                                             7
staffing model provided for one full time marketing employee, Rogers proposed a solution

to keep one marketing employee full time; the other would remain a marketing employee and

would absorb Schwan’s duties. LHC agreed.

¶16.   During February, LHC undertook several tasks onsite in preparation of the effective

date of March 1, 2011, so that no interruption in operations would occur after closing. LHC

installed a new telephone system, changed telephone providers, installed a new computer

system connected to the LHC nationwide network, set up employees with LHC email

accounts, and changed the pest control contract for the building, all set to take effect March

1, 2011. LHC also transferred utility services to its name, effective March 1, 2011.

¶17.   On February 8, 2011, Dustin emailed Rogers, informing her that LHC’s HR team

would arrive at Gulf Coast Hospice on February 10 and February 11 to present offer letters,

compensation reviews, and benefits enrollments.5 Rogers responded, “Great” and confirmed

that she would inform the employees who would not be retained. Rogers did not advise

Schwan, Schonewitz, and Morris that they would be not be retained. Rogers had informed

Harry about the proposed layoffs, but he told her, “you don’t fire nobody until they have

taken over.”

¶18.   On February 10 and 11, LHC’s HR team arrived onsite as scheduled and conducted

individual meetings. Gulf Coast Hospice employees completed new hire information sheets,

provided driver license information, provided information for direct deposit purposes,



       5
        Any material changes to which the dissent refers would have gone into effect only
had the closing occurred.


                                              8
photographed for LHC identification badges, submitted to background checks, and

underwent drug screening. During the individual meetings, Schwan, Schonewitz, and Morris

were informed that they would not be retained by LHC.

¶19.   Gulf Coast Hospice employee RN Gail Wisgoski presented to the HR team for her

individual meeting, but she was not on the list of current employees. Consequently, LHC

informed her that it did not have an offer letter for her. Rogers recently had recruited and

hired Wisgoski from another hospice company. Rogers became upset about the situation

with Wisgoski and complained to LHC. Rogers felt that LHC’s proposed solution to offer

Wisgoski a part time position was not sufficient. Dustin and Rogers disagreed about why

Wisgoski did not have an offer letter. Ultimately, Dustin told Rogers that the situation had

been a result of “really bad miscommunication.” Rogers testified that “at that point is when

I decided [LHC] would never make me mad again, that I would not work for them.” Rogers

did not disclose her decision to LHC.

¶20.   On February 10, 2011, Dustin sent an email to Harry explaining the reasons why

certain employees would not be retained. Dustin also apologized for the situation regarding

Wisgoski. Dustin assured Harry, “We remain confident in you, Linda [Rogers], and all of

our team members’ ability to work through these problems, and we remain committed to you,

the staff, and Gulf Coast Hospice.”

¶21.   On February 11, 2011, Harry told the broker to send “the final agreement with the new

purchase price that takes into account the money for Linda [Rogers’s bonus] and the

severance for the volunteer coordinator.” LHC’s in-house counsel emailed Dustin, “if we



                                             9
expect to close 2/28, we need [Gulf Coast Hospice’s] comments to the documents and

schedules NOW!”

¶22.   On February 12, 2011, Rogers told Harry she would not work for LHC. Rogers

testified that Harry and Dr. Savani told her not to say anything about her intention. Dr.

Savani did not recall the conversation. Harry denied telling Rogers not to say anything to

LHC but claimed that Rogers had already informed LHC that she would not work for LHC.

Harry also claimed that “She’s not supposed to tell anybody what she’s doing.” Rogers

testified that she never told LHC her intention; instead, she told LHC, “I’m not sure, but I

will let you know[.]” Rogers testified that when Harry and Dr. Savani heard about Rogers’s

statement, they confronted her. Rogers described the meeting:

       Harry saw [Gulf Coast Hospice employee] Crystal Miller outside of the
       building somewhere, and he told Crystal Miller that I made a mistake, that I
       shouldn’t have said that. And then he and Dr. Savani came. I don’t know if
       it was the same day or a couple of days later in my office and said, you
       shouldn’t have said that. You made a mistake. And they were very upset with
       me. And I said, you guys have put me in a bad situation, where you are asking
       me to lie, and I’m not comfortable with it, so I did the best that I could for the
       situation. You told me not to tell. You are my employer. I still work for you.
       But when this [LHC employee] asked me a direct question, you wanted me to
       lie. And when I just said, I don’t know, I will let you know when I decide, you
       all are angry. Well, you should haven’t told. I said, well, you guys put me in
       a bad situation. That was the extent of the conversation.

¶23.   On February 15, 2011, five employees resigned, including Crystal Miller and Rhonda

Smith. Meanwhile, Gulf Coast Hospice had previously contracted with two medical

directors. One medical director had provided Gulf Coast Hospice notice that he would no

longer serve as a medical director, and the other refused to speak with LHC.




                                              10
¶24.   On February 21, 2011, Dustin sent Harry a wire transfer request form and seller’s W-9

form in anticipation of closing. On February 22, 2011, Dustin sent a draft of the closing

statement to Harry. On February 22, 2011, Wisgoski and a part time employee resigned. On

February 23, 2011, Ingrid Miscavage of Gulf Title Company sent Harry a redlined asset

purchase agreement dated “12/723/2011.” Again, the top of the document read “LHCG

Draft” and disclaimed that it was “For Discussion Purposes Only.” The draft agreement

included a purchase price of $1.75 million.

¶25.   Around February 24, 2011, Rogers accepted a job with a competing hospice company.

Rogers did not disclose her acceptance to LHC until after the scheduled closing date. On

February 24, 2011, Denton emailed Stagg expressing concerns that Rogers might quit due

to her problems with LHC. Denton stated that she would do her best to retain her and the

remaining staff. On February 25, 2011, Denton emailed LHC employees, informing them

that Gulf Coast Hospice RN Gracie Flurry had called to tell her that Rogers and most of the

staff planned to walk out on March 1, 2011, and would attempt to take patients with them.

Denton relayed the information provided by Flurry:

       Linda has been giving everyone a very negative image about LHC[], not only
       within the agency, but in the community and with the doctors as well. Gracie
       thinks that the real issue is that Linda is unable to “give up control of her
       agency[.”] She wants to make sure that the agency falls apart when she leaves.

¶26.   Denton explained Gulf Coast Hospice staff’s negative perception of LHC. Cynthia

Wells then emailed Denton, “I know . . . a lot of it is our fault!” Denton responded to Wells,

writing that she “needs to be there frequently following the announcement. Everyone is




                                              11
screwing up.” Denton also expressed concerns that a medical director had not been

contracted, a requirement for a hospice to operate.

¶27.   LHC became concerned whether, if Rogers were to leave, any patients would remain.

Michael Freeman, vice president of acquisitions, emailed Lori, Brach, and Dustin noting the

uncertainty surrounding the staff and asked, “Do we push the deal back a month to see what

happens and get a better grasp on things?” Stagg responded, “[t]hat might be the best

alternative - - - Will Harry hold off for a month?” Dustin responded to Brach, “This is just

great. . . Now that all this is going on. . . Of course I just get an email from Nathan saying

that he is now confident we can close on Monday!!”

¶28.   At LHC’s request, on February 28, 2011, Gulf Coast took a poll of employees who

would be willing to work for LHC. Patrick Williams, Gulf Coast Hospice’s attorney,

emailed Dustin a list of ten employees and the chaplain who had stated their intention of

remaining with LHC. A new offer was extended to two employees—Schonewitz and

Morris—who had been previously advised that they would be laid off following the

acquisition. Williams informed Dustin to contact him to discuss the list and wrote that he

“[l]ooked forward to working with [Dustin] to resolve this matter.”

¶29.   LHC refused to close the transaction. LHC maintained that conditions in the letter of

intent had not been met. Nonetheless, discussions continued, and LHC hoped to “find a way

to press forward without Linda Rogers in the picture.” On March 4, 2011, LHC sent to

Williams a revised draft asset purchase agreement, containing a noncompetition provision

for Rogers. LHC advised that the revised draft purchase agreement “incorporat[ed] those



                                             12
changes discussed amongst the parties earlier today.” The draft included a purchase price

of $1.75 million, reflecting the additional $25,000 that had been discussed to cover the cost

of a bonus payable to Rogers to offset her salary reduction. LHC also advised Williams, “We

are still working on the non-compete agreement for Linda Rogers and will get that to you as

quickly as possible.” The top of the draft asset purchase agreement again read “LHCG

Draft” and disclaimed that it was “For Discussion Purposes Only.”

¶30.   Williams forwarded the revised purchase agreement to Harry and Prasant. The March

4, 2011, draft contained conditions for a noncompetition agreement for Rogers and a patient

census minimum. The draft provided a new closing date of March 9, 2011. Williams

advised Harry and Prasant that the noncompetition agreement for Rogers did not provide a

required time limit. Williams presented a noncompetition agreement to Rogers, but she

refused to sign it. On March 21, 2011, acquisition discussions ended. In August 2011, Gulf

Coast Hospice was sold for $500,000 to another purchaser. The new purchaser had offered

$1.2 million, but ultimately the deal closed for $500,000 because the purchase price had been

based on the patient census. At the time of the sale, Gulf Coast Hospice had eleven patients.

¶31.   Gulf Coast Hospice sued LHC, asserting the following claims arising out of the

unconsummated acquisition: breach of contract; breach and tortious breach of contract;

breach and tortious breach of the letter of intent; tortious interference with contracts and

business relations; fraud, misrepresentation, and fraudulent inducement; negligent




                                             13
misrepresentation; conspiracy; declaratory judgment; promissory estoppel; detrimental

reliance; and unjust enrichment and quantum meruit.6

¶32.   LHC filed a motion for summary judgment on each claim asserted by Gulf Coast

Hospice. The trial court granted LHC’s motion for summary judgment. The trial court found

that the letter of intent clearly provided that before any closing could occur, the parties first

had to mutually execute a final asset purchase agreement. The trial court continued, “[i]t is

undisputed that no such agreement was executed.” The trial court also found that the letter

of intent provided that the closing of the transaction was expressly conditioned upon

“satisfactory completion of due diligence by LHC[] and its affiliates.” The trial court

rejected Gulf Coast’s argument that due diligence had been completed before LHC’s

announcement to Gulf Coast Hospice employees, because the letter of intent expressly

authorized LHC to “assess the staffing levels” and to identify employees that it wished to hire

“[p]rior to [c]losing and as part of the due diligence process.” As such, the trial court found

that the undisputed terms of the letter of intent contradicted Gulf Coast Hospice’s position

regarding due diligence.

¶33.   Gulf Coast Hospice filed notice of appeal,7 raising five assignments of error:

       1.     There was sufficient evidence to support a jury question that LHC and
              [Gulf Coast Hospice] formed an enforceable contract through words,
              actions[,] and performance of the parties manifesting intent to do so,


       6
         The parties agree that the claims for conspiracy, unjust enrichment, and quantum
meruit were properly dismissed. Gulf Coast Hospice does not raise the dismissal of the
declaratory judgment count as an issue on appeal.
       7
        Because LHC’s counterclaims against Gulf Coast Hospice remain pending, the trial
court entered a final judgment under Mississippi Rule of Civil Procedure 54(b).

                                               14
              even though they previously expressed an intent to be bound only by a
              written agreement. A written agreement to be bound by a written
              agreement can be amended by an oral agreement[] if it satisfies the
              statute of frauds.

       2.     There was sufficient evidence to support a jury question that even in the
              absence of a written contract, LHC is estopped from denying the
              existence of a contract based upon through [sic] words, actions,
              reliance[,] and performance of the parties.

       3.     There was sufficient evidence to support a jury question that LHC made
              intentional and/or negligent misrepresentations or fraudulent
              inducement for which it may be liable to [Gulf Coast Hospice] for
              damages.

       4.     There was sufficient evidence to support a jury question that LHC
              breached the letter of intent and its duty of good faith.

       5.     There was sufficient evidence to support a jury question that LHC
              tortious[ly] interfered with contracts of [Gulf Coast Hospice].

                                STANDARD OF REVIEW

¶34.   The interpretation of a contract is a question of law that the Court reviews de novo.

Coleman & Coleman Enters., Inc. v. Waller Funeral Home, 106 So. 3d 309, 314 (¶ 10)

(Miss. 2012). Likewise, the Court reviews a trial court’s grant of summary judgment de

novo. Kilhullen v. Kansas City S. Ry., 8 So. 3d 168, 174 (¶ 14) (Miss. 2009). Summary

judgment is appropriate when “the pleadings, depositions, answers to interrogatories and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving party is entitled to judgment as a matter of law.”

Miss. R. Civ. P. 56(c). Evidence will be viewed in a light most favorable to the nonmoving

party. Kilhullen, 8 So. 3d at 174-75 (¶ 14).

                                       DISCUSSION


                                               15
I.     Whether a jury question exists that LHC and Gulf Coast Hospice formed an
       enforceable contract through words, actions, and performance of the parties,
       even though they previously expressed an intent to be bound only by a written
       agreement.

¶35.    “It is, of course, a basic principle of the law of contracts that a contract is not formed

between the parties absent the essential elements of offer, acceptance, and consideration.”

Lagniappe Logistics, Inc. v. Buras, 199 So. 3d 675, 677 (¶ 7) (Miss. 2016) (quoting Whiting

v. Univ. of S. Miss., 62 So. 3d 907, 915 (¶ 14) (Miss. 2011), overruled on other grounds by

Springer v. Ausbern Constr. Co., Inc., 231 So. 3d 980 (Miss. 2017)). “The elements of a

contract are (1) two or more contracting parties, (2) consideration, (3) an agreement that is

sufficiently definite, (4) parties with legal capacity to make a contract, (5) mutual assent, and

(6) no legal prohibition precluding contract formation.” GGNSC Batesville, LLC v.

Johnson, 109 So. 3d 562, 565 (¶ 6) (Miss. 2013) (emphasis omitted) (quoting Adams Cmty.

Care Ctr., LLC v. Reed, 37 So. 3d 1155, 1158 (¶ 7) (Miss. 2010)).

¶36.   “[O]ral contracts are ordinarily no less enforceable than others.” Putt v. City of

Corinth, 579 So. 2d 534, 538 (Miss. 1991). Similarly, “[a] contract that arises from the

conduct of the parties, also known as a contract implied in fact, has the same legal effect as

an express contract.” Franklin v. Franklin ex rel. Phillips, 858 So. 2d 110, 120 (¶ 34)

(Miss. 2003). With respect to “agreements to enter into future contracts” the Court has

explained as follows:

       A contract is not necessarily lacking in all effect merely because it expresses
       the idea that something is left to future agreement.

       However, unless an agreement to make a future contract is definite and certain
       upon all the subjects to be embraced, it is nugatory. To be enforceable, a


                                               16
       contract to enter into a future contract must specify all its material and
       essential terms and leave none to be agreed upon as the result of future
       negotiations. Where a final contract fails to express some matter, as, for
       instance, a time of payment, the law may imply the intention of the parties; but
       where a preliminary contract leaves certain terms to be agreed upon for the
       purpose of a final contract, there can be no implication of what the parties will
       agree upon. If any essential term is left open to future consideration, there is
       no binding contract, and an agreement to reach an agreement imposes no
       obligation on the parties thereto.

       ....

       It is quite possible for parties to make an enforceable contract binding them to
       prepare and execute a subsequent documentary agreement. In order that such
       may be the effect, it is necessary that agreement shall have been expressed on
       all essential terms that are to be incorporated in the document. That document
       is understood to be a mere memorial of the agreement already reached. If the
       document or contract that the parties agree to make is to contain any material
       term that is not already agreed on, no contract has yet been made; and the
       so-called contract to make a contract is not a contract at all.

Etheridge v. Ramzy, 276 So. 2d 451, 452-53 (Miss. 1973) (internal quotation marks omitted)

(citations omitted).

¶37.   Gulf Coast Hospice and LHC agree that the letter of intent was “not a binding contract

to purchase.” The parties also agree that a final asset purchase agreement was never

executed and delivered as contemplated by the letter of intent. Certainly, “mere agreements

to agree are unenforceable.” Denbury Onshore, LLC v. Precision Welding, Inc., 98 So. 3d
449, 453 (¶ 14) (Miss. 2012) (citing Duke v. Whatley, 580 So. 2d 1267, 1274 (Miss. 1991)).

Therefore, for purposes of the present assignment of error, Gulf Coast Hospice does not

contend that the letter of intent constitutes a valid and binding contract to purchase; rather,

it contends that sufficient evidence exists creating a jury question that LHC and Gulf Coast




                                              17
Hospice had formed a binding and enforceable contract through words, actions, and

performance beginning with the announcement of February 1, 2011.

¶38.   Generally, “the judicial review and interpretation of a contract involves a three-step

analysis.” Epperson v. SOUTHBank,, 93 So. 3d 10, 16 (¶ 16) (Miss. 2012) (citing Royer

Homes of Miss., Inc. v. Chandeleur Homes, Inc., 857 So. 2d 748, 752 (¶ 10) (Miss. 2003)).

In a summary judgment case, however, the Court need not go through the entire three-step

analysis; rather the Court should determine only whether the contract is ambiguous. Id. at

17 (¶ 20). Questions of contract construction and ambiguity are questions of law rather than

questions of fact. Id. If the Court “finds the terms of the contract to be ambiguous or subject

to more than one interpretation, the case must be submitted to the trier of fact, and summary

judgment is not appropriate.” Id. (citing Royer Homes, 857 So. 2d at 752-53).

¶39.   While the letter of intent is not an enforceable contract to purchase, the terms of the

letter of intent are otherwise enforceable. Here, the letter of intent is plain and unambiguous.

It states that the closing of the transaction will be subject to the satisfaction of mutually

agreeable terms and conditions, including the negotiation, execution, and delivery of the

satisfactory, definitive asset purchase agreement and any other documents necessary to

consummate the proposed transaction. It is undisputed that a satisfactory, definitive asset

purchase agreement was never executed. Accordingly, under the plain and unambiguous

terms of the letter of intent, no enforceable written contract exists.

¶40.   Gulf Coast urges that “a written contract can be orally modified.” Eastline Corp. v.

Marion Apartments, Ltd., 524 So. 2d 582, 584 (Miss. 1988) (citing St. Louis Fire & Marine



                                              18
Ins. Co. v. Lewis, 230 So. 2d 580 (Miss. 1970)). The oral modification rule is inapplicable

here because, other than the letter of intent, no prior agreement between the parties existed

to be modified. As noted above, “[i]f the document or contract that the parties agree to make

is to contain any material term that is not already agreed on, no contract has yet been made;

and the so-called ‘contract to make a contract’ is not a contract at all.” Etheridge, 276 So.
2d at 454 (quoting 1A Corbin, Contracts § 29, at 84-85 (1963)).

¶41.   Gulf Coast mentions a portion of Harry’s testimony in its statement of facts,

purporting to show the existence of an oral contract. Harry testified that on the day of the

announcement of February 1, 2011, an unknown vice president of LHC assured Harry that

the “deal was done.” As far as Harry was concerned,

       As a businessman, anybody can understand, when somebody comes to your
       door and they say, the deal is done, shake hands to you, tell other people the
       deal is done, the deal is done. There’s nothing else to discuss that matters.
       That’s what they convince us. Check over the bank balance. What other thing
       is? The deal is done. There’s no negotiation. There is no other paper work,
       except on closing date, we are going to sign the document and transfer the
       money by wire transfer. That’s all to it. And it’s a straightforward deal.

¶42.   The Court has written that “[t]he existence of an oral contract is a fact issue.” WRH

Props., Inc. v. Estate of Johnson, 759 So. 2d 394, 396 (¶ 12) (Miss. 2000) (citing Harris v.

Williams, 43 So. 2d 364, 365 (Miss. 1949)). Harry’s unilateral decision that the acquisition

was complete on February 1, 2011, and his claim that nothing remained to be negotiated is

simply not supported by the record. Although Harry testified that due diligence was done,

“as far as [he] kn[e]w,” the record shows that after the announcement, LHC’s HR team

performed onsite due diligence by meeting with prospective employees and extending offer



                                             19
letters. Thus, the record unequivocally shows that due diligence continued after the

announcement and acquisition negotiations continued throughout the entire month of

February and into March.

¶43.   While the potential existence of an oral contract might present a fact issue, unless the

party challenging summary judgment produces sufficient evidence demonstrating that a

disputed material fact exists, summary judgment remains proper. Harry’s testimony, in

context, does not support a finding of mutual assent necessary to the existence of an oral

contract. Rather than emphasizing Harry’s testimony in support of the assignment of error,

Gulf Coast Hospice’s chief position is that LHC’s conduct onsite, beginning with the

announcement of February 1, 2011, was “evidence of mutual assent to close on February

28[th].” To the extent that Gulf Coast Hospice asks the Court to enforce an agreement to

close, the argument fails as a matter of law. See Denbury, 98 So. 3d at 453 (¶ 14) (holding

that mere agreements to agree are unenforceable).

¶44.   In the case sub judice, the letter of intent sets forth the parties’ mutual understandings

with respect to the basic terms of a proposed acquisition. The letter of intent provides that

parties share a “mutual intent to negotiate a satisfactory definitive asset purchase agreement”

as well as “such other documents as may be necessary to consummate the proposed

transaction.” The letter of intent unequivocally provided that “[a] binding commitment with

respect to the [t]ransaction will result only if the [a]greements are executed and delivered[]

and are then subject only to the terms and conditions contained therein.” The letter of intent




                                              20
also generally outlined the course of conduct expected in negotiating a satisfactory, definitive

asset purchase agreement. The letter of intent did not contain an expiration date.

¶45.   “If either party communicates an intent not to be bound until he achieves a fully

executed document, no amount of oral agreement to specific terms will result in the

formation of a binding contract.” Knight v. Sharif, 875 F.2d 516, 525 (5th Cir. 1989)

(internal quotation marks omitted) (quoting Winston v. Mediafare Entm’t Corp., 777 F.2d
78, 80 (2d Cir. 1986)). “The importance of the parties’ expression of an intent not to be

bound is manifest.” Knight, 875 F.2d at 525. “Courts should not frustrate the parties’

expressed intent.” Id.

¶46.   The letter of intent unequivocally communicates an intent not to be bound until a

definitive asset purchase agreement and such other documents necessary to consummate the

proposed transaction were executed and delivered. Harry, who handled the negotiations for

Gulf Coast Hospice, confirmed that “the intention was for neither Gulf Coast Hospice [n]or

LHC to be bound by a definitive agreement, like a purchase agreement, until it was

executed.” See King’s Daughters and Sons Circle No. Two of Greenville v. Delta Reg’l

Med. Ctr., 856 So. 2d 600, 607 (¶ 23) (Miss. Ct. App. 2003).

¶47.   In King’s Daughters, Quorum, a national hospital company, sought to acquire King’s

Daughters Hospital. Id. at 602-03, 606 (¶¶ 3, 5, 22). The Court of Appeals, in addressing

a third party hospital’s tortious interference claim, wrote,

       The record reflects, through depositions, that Quorum’s senior vice president
       and its vice president both admitted that critical items of the purchase and sale
       of King’s Daughters, such as the purchase price, remained to be resolved after
       the execution of the letter of intent. Quorum’s officers did not consider the

                                              21
       letter of intent to be a final agreement, and they believed that, until Quorum’s
       due diligence was complete, material terms of the final contract (such as the
       purchase price) were yet to be determined. In Quorum’s view, and consistent
       with the letter of intent, there was no agreement until the final purchase
       document was executed.

Id. at 607 (¶ 23). The Court of Appeals held that the letter of intent between King’s

Daughters and Quorum was a contract to make a contract and not the sort of final contract

necessary to support a tortious interference claim. Id.

¶48.   Gulf Coast Hospice cites Edwards v. Wurster Oil Co., 688 So. 2d 772, 775 (Miss.

1997), in support of its argument that a party may consent to an agreement through actions

showing assent, as well as through words. In Edwards, the Court wrote that “[i]t is a well-

settled principle of law that ‘acceptance of a contract as binding upon a party may be shown

by his actions, and any definite and unequivocal course of conduct disclosing that the party

has acceded or assented to it, is as binding on him as had he endorsed his assent in formal

writing[.]’” Id. (quoting Fanning v. C.I.T. Corp., 52 So. 41, 43 (Miss. 1939)).

¶49.   The present case differs from Edwards because no definite and unequivocal course

of conduct exists showing that LHC had assented to a final definitive agreement. Also, in

Edwards, the Court noted that the conduct at issue had occurred “after receiving the

documents showing all of the terms[.]” In contrast, no agreement in the record here contains

all of the terms agreed to by the parties. Indeed, the alleged conduct constituting acceptance

was performed while the parties were in the process of exchanging draft asset purchase

agreements.




                                             22
¶50.   In WRH Properties, the Court addressed whether individual parties had entered into

a binding settlement agreement during a telephone conversation. WRH Props., 759 So. 2d

at 396 (¶ 12). The Court reviewed the conversation and concluded, “Th[e] langauge

indicate[d] that Kathy and Rusty may have reached an agreement in principle, but it was

obvious that the lawyers would have to eventually work out the details. Those details were

never worked out.” Id. at 397 (¶ 14). The Court applied the following principles in

determining whether an enforceable agreement had been reached:

       Whether contracting parties are bound by an informal agreement prior to the
       execution of a contemplated formal writing is a matter of intention to be
       determined by the surrounding facts and circumstances of each particular case.
       Certain circumstances have been suggested as helpful for determining such an
       intention, as, for example: (1) whether the contract is usually one put in
       writing; (2) whether there are few or many details; (3) whether the amount
       involved is large or small; (4) whether it requires a formal writing for a full
       expression of the covenants and promises; and (5) whether the negotiations
       themselves indicate that a written draft is contemplated as the final conclusion
       of the negotiations.

Id. (internal quotation marks omitted) (quoting Mid-Continent Tel. Corp. v. Home Tel. Co.,

319 F. Supp. 1176, 1189 (N.D. Miss. 1970)).

¶51.   The Court held that each circumstance had occurred and reversed the trial court’s

judgment finding that an enforceable agreement had been reached by the parties. WRH

Props., 759 So. 2d at 397 (¶ 19). The Court explained that it “can come to no other

conclusion other than [the parties] intended that their agreement in principle be reduced to

writing before it was binding.” Id. at 397 (¶ 18).

¶52.   In the case sub judice, each of the factors must be answered in favor of LHC. The

draft asset purchase agreements were in writing, the drafts contained many details, the initial

                                              23
proposed purchase price was $1.75 million, the letter of intent required a formal writing for

a full expression of the covenants and promises, and the negotiations themselves indicate that

a written draft was contemplated as the final conclusion of the negotiations. See id. The

Court can come to no other conclusion than LHC and Gulf Coast Hospice intended that the

purchase agreement be reduced to writing before it was binding. See id.

¶53.   “Continual redrafting of the specific terms of a proposed agreement, as here, is a clear

indicator of the importance of the provisions and the parties’ intention to be bound only by

the final execution and consummation of the agreement.” Knight, 875 F.2d at 524 (citing

Winston, 777 F.2d at 82-83)). The United States Court of Appeals for the Fifth Circuit

cautioned against “the potential tyranny of courts in forcing contracts upon parties which they

were not willing to make for themselves.” Knight, 875 F.2d at 524. The Fifth Circuit

warned,

       Parties that wish to be bound only upon execution of a formal document agree
       to negotiate in that manner [i.e. constant redrafting] because they wish to
       create a writing that is satisfactory to both sides in every respect. It is not for
       the Court to determine retrospectively that at some point in the evolution of a
       formal document that the changes being discussed became so “minor” or
       “technical” that the contract was binding despite the parties’ unwillingness to
       have it executed and delivered. For the court to do so would deprive the parties
       of their right to enter into only the exact contract they desired.

Id. at 524 (alteration in original) (quoting Winston, 777 F.2d at 83).

¶54.   If “a preliminary agreement leaves open any material term to be agreed upon in the

final contract, ‘there can be no implication of what the parties will agree upon.’” Knight,
875 F.2d at 525 (quoting S. Miss. Elec. Power Ass’n v. Delhi Gas Pipeline Corp., 436 F.

Supp. 244, 257 (S.D. Miss. 1977)). Recognizing that the four page letter of intent omitted

                                               24
a host of material terms to be agreed upon, Gulf Coast Hospice claims that the unexecuted

closing documents sent on January 7, 2011, constitute the terms of the alleged agreement

reached between the parties. Essentially, Gulf Coast Hospice asks the Court to enforce

unexecuted closing documents containing terms and conditions and schedules in excess of

one hundred pages—documents LHC refused to execute. Gulf Coast Hospice attempts to

justify the enforcement of the closing documents of January 7, 2011, arguing that “[e]xcept

for a modification requested by LHC, the material terms never changed.” The modification

was the $25,000 bonus to be paid to Rogers.

¶55.   “Th[e] Court has long recognized that an agreement must be definite and certain in

order to be enforceable.” Etheridge, 276 So. 2d at 455. The Court has explained,

       (1) Even though a manifestation of intention is intended to be understood as
       an offer, it cannot be accepted so as to form a contract unless the terms of the
       contract are reasonably certain.

       (2) The terms of a contract are reasonably certain if they provide a basis for
       determining the existence of a breach and for giving an appropriate remedy.

       (3) The fact that one or more terms of a proposed bargain are left open or
       uncertain may show that a manifestation of intention is not intended to be
       understood as an offer or as an acceptance.

Id. at 455 (quoting Restatement (Second) of Contracts § 32 (Am. Law Inst., Tentative Draft

No. 1, 1964)).

¶56.   Here, the terms of an agreement to purchase Gulf Coast Hospice’s operations are not

reasonably certain. One or more terms of the proposed bargain were left open and uncertain,

showing that a manifestation of intention was not intended to be understood as an offer or

as an acceptance. See id. The letter of intent provides that “[t]he intention to consummate

                                             25
the transaction” was subject to certain “terms and conditions.” Perhaps most importantly,

a final purchase agreement—a necessary condition for consummation of the

transaction—was never executed or delivered in a final form. As such, no satisfactory

contract exists.

¶57.   LHC also points to other material conditions in the draft purchase agreements that had

not been satisfied, including the requirement that the patient census level be consistent with

the average Medicare census of Gulf Coast Hospice for the prior twelve months. Gulf Coast

Hospice confirms the significance of the material condition, stressing that the patient census

is “a hospic[e’s] life blood[.]” Indeed, Gulf Coast Hospice explains that “[t]he value of a

hospice is tied to its patient census,” and “[a] strong census requires good employees and a

healthy referral network.” Moreover, the draft purchase agreement, like paragraph five of

the letter of intent, requires that LHC be “reasonably satisfied” with the results of its due

diligence investigation.

¶58.   While Gulf Coast Hospice claims LHC’s conduct following the announcement

evidences an agreed upon contract, Gulf Coast Hospice’s own conduct evidences that a valid

and binding contract never existed. Gulf Coast Hospice continued to exchange draft

purchase agreements through February and into March 2011. The trial court correctly

concluded that “[t]he draft asset purchase agreement is not an enforceable contract[; i]t was

never executed.”

II.    Whether a jury question exists that, even in the absence of a written contract,
       LHC is estopped from denying the existence of a contract with Gulf Coast
       Hospice based upon words, actions, reliance, and performance.



                                             26
¶59.   The doctrine of estoppel “is defined generally as the principle by which a party is

precluded from denying any material fact, induced by his words or conduct upon which a

person relied, whereby the person changed his position in such a way that injury would be

suffered if such denial or contrary assertion was allowed.” Koval v. Koval, 576 So. 2d 134,

137 (Miss. 1991). “Equitable estoppel . . . prevents a party from embracing the benefits of

a contract while simultaneously trying to avoid its burdens.” Cmty. Bank of Miss. v.

Stuckey, 52 So. 3d 1179, 1183 (¶ 25) (Miss. 2010).

¶60.   “However, estoppel should only be used in exceptional circumstances and must be

based on public policy, fair dealing, good faith, and reasonableness. Powell v. Campbell,

912 So. 2d 978, 982 (¶ 12) (Miss. 2005) (citing PMZ Oil Co. v. Lucroy, 449 So. 2d 201, 206

(Miss. 1984)). “The law does not regard estoppels with favor, nor extend them beyond the

requirements of the transactions in which they originate.” Lucroy, 449 So. 2d at 206

(quoting McLearn v. Hill, 177 N.E. 617, 619 (Mass. 1931)).

¶61.   The essential elements of equitable estoppel are

       Conduct and acts, language or silence, amounting to a representation or
       concealment of material facts, with knowledge or imputed knowledge of such
       facts, with the intent that representation or silence, or concealment be relied
       upon, with the other party’s ignorance of the true facts, and reliance to his
       damage upon the representation or silence.

Rawls Springs Util. Dist. v. Novak, 765 So. 2d 1288, 1292 (¶ 12) (Miss. 2000) (quoting

Chapman v. Chapman, 473 So. 2d 467, 470 (Miss. 1985)). “A party asserting equitable

estoppel must show (1) that he has changed his position in reliance upon the conduct of

another and (2) that he has suffered detriment caused by his change of his position in reliance



                                              27
upon such conduct.” Lucroy, 449 So. 2d at 206 (citing Birmingham v. Conger, 222 So. 2d
388, 392-93 (Miss. 1969)). “[I]t must appear that one has been induced by the conduct of

another to do something different from what otherwise would have been done, and which has

resulted to his harm and that the other knew or had reasonable cause to know that such

consequence might follow.” Id. (quoting McLearn, 177 N.E. at 619).

¶62.   “Promissory estoppel differs from ordinary equitable estoppel in that the

representation is promissory rather than as to an existing fact.” Old Equity Life Ins. Co. v.

Jones, 217 So. 2d 648, 652 (Miss. 1969) (citing 31 C.J.S. Estoppel § 80 (1964)).

       [A]n estoppel may arise from the making of a promise, even though without
       consideration, if it was intended that the promise should be relied upon and in
       fact it was relied upon, and if a refusal to enforce it would be virtually to
       sanction the perpetuation of fraud or would result in other injustice.

C. E. Frazier Constr. Co. v. Campbell Roofing & Metal Works, Inc., 373 So. 2d 1036, 1038

(Miss. 1979) (alteration in original) (quoting 28 Am. Jur. 2d Estoppel and Waiver, at 548

(1966)).

¶63.   Mississippi law recognizes that the doctrine of promissory estoppel does not prevent

a party who has made a representation from changing his intention in the future when, as

here, the party considers information acquired after the representation. See e.g., Suddith v.

Univ. of S. Miss., 977 So. 2d 1158, 1181 (¶ 54) (Miss. Ct. App. 2007) (quoting Cook v.

Farley, 15 So. 2d 352, 357 (Miss. 1943)). In Suddith, the Court of Appeals held that Dr.

Auberey Lucas was not estopped from considering after acquired information about John

Suddith’s affair with a student when Dr. Lucas had originally intended to recommend

Suddith for a tenure-track position.

                                             28
¶64.   Gulf Coast Hospice’s estoppel claim, whether equitable or promissory, is barred by

the express terms of the letter of intent.         The letter of intent sets out the mutual

understandings of the parties. Although the letter of intent does not enumerate each and

every specific action that might be performed as part of the due diligence process, the broad

and unambiguous language allowed LHC to assess staffing levels; to identify employees

LHC wanted to retain after closing; to review Gulf Coast Hospice’s operations, business,

assets, liabilities, financial condition, properties, books, and records; to make public

announcements; and to conduct any other satisfactory due diligence “as may be reasonable

and customary in acquisition agreements” before closing. The letter of intent allowed LHC

to perform tasks that were required to ensure that no lapse in service would occur upon a

change in ownership. Gulf Coast Hospice and LHC agreed that “[e]ach party bear its own

expenses arising out of this letter and the Transaction, with no liability for such expenses to

any other party, whether or not the Transaction or any part thereof shall close.”

¶65.   The facts presented in the present case do not contain exceptional circumstances that

would necessitate the application of the estoppel doctrine. The parties expressly agreed that

a condition of closing would be subject to the negotiation, execution, and delivery of a

satisfactory, definitive asset purchase agreement and such other documents necessary to

consummate the proposed transaction.

III.   Whether a jury question exists about intentional misrepresentations, fraudulent
       inducement, or negligent misrepresentations.

¶66.   Gulf Coast Hospice contends that sufficient evidence supported the existence of a jury

question that LHC made intentional misrepresentations, fraudulent inducements, or,

                                              29
alternatively, negligent misrepresentations. Stated differently, Gulf Coast Hospice claims

that LHC conveyed its intent to close and induced Gulf Coast Hospice to rely to its detriment;

“[a]ll the while, it secretly harbor[ed] the position that it could repudiate the transaction on

the closing date based on damage it caused to the hospice.”

       A.     Fraud, Intentional Misrepresentation, and Fraudulent Inducement

¶67.    To prove fraud, a plaintiff must prove by clear and convincing evidence:

       1) a representation; 2) its falsity; 3) its materiality; 4) the speaker’s knowledge
       of its falsity or ignorance of its truth; 5) his intent that it should be acted upon
       by the person and in the manner reasonably contemplated; 6) the hearer’s
       ignorance of its falsity; 7) his reliance on its truth; 8) his right to rely thereon;
       and 9) his consequent and proximate injury.

Levens v. Campbell, 733 So. 2d 753, 761-62 (¶ 35) (Miss. 1999) (citing Martin v. Winfield,

455 So. 2d 762, 764 (Miss. 1984)). “In order to establish fraudulent misrepresentation, the

elements of fraud must be proven.” Id. at 762 (¶ 35) (citing Spragins v. Sunburst Bank, 605
So. 2d 777, 780 (Miss. 1992)).

¶68.   Gulf Coast Hospice contends that, beginning with the February 1, 2001,

announcement, LHC represented to Gulf Coast Hospice, including its members and

employees, that it was acquiring Gulf Coast Hospice effective March 1, 2011. Gulf Coast

Hospice contends that LHC’s continued investigation of whether to acquire Gulf Coast

Hospice renders its representations false.

¶69.   “Th[e] Court has made it clear that even in cases where fraud is alleged, a promise of

future conduct does not meet the requirement of a ‘representation’ unless the promise was

made with the present intent not to perform[.]” Bank of Shaw v. Posey, 573 So. 2d 1355,



                                                30
1360 (Miss. 1990) (citing McMullan v. Geosouthern Energy Corp., 556 So. 2d 1033, 1037

(Miss. 1990)).

¶70.   At the time of the announcement, it is undisputed that LHC intended to acquire Gulf

Coast Hospice. Put simply, no evidence exists suggesting that LHC did not intend to

complete the transaction at the time of the announcement. Even when employees became

disgruntled with proposed compensation changes, LHC remained committed to negotiating

a satisfactory transaction.

¶71.   On Friday, February 25, 2011, LHC learned that Rogers and most of Gulf Coast

Hospice’s employees were planning to walk out and take their patients with them on the

scheduled effective date of the acquisition, March 1, 2011. In light of the newly acquired

information, LHC decided not to close the transaction with Gulf Coast Hospice on Monday,

February 28, 2011. Although LHC refused to close, LHC attempted to salvage the

transaction beyond the initially scheduled closing date. In light of the new developments

concerning Rogers and other staff, LHC sought to protect the asset it planned to purchase by

incorporating a noncompetition agreement to be signed by Rogers. Rogers refused, and

negotiations ultimately ended. Gulf Coast Hospice fails to present sufficient evidence that

LHC made a representation with present intent not to perform.

¶72.   Gulf Coast Hospice’s fraudulent inducement claim likewise fails. “Generally, fraud

in the inducement ‘arises when a party to a contract makes a fraudulent misrepresentation,

i.e., by asserting information he knows to be untrue, for the purpose of inducing the innocent

party to enter into a contract.’” Virginia Coll., LLC v. Blackmon, 109 So. 3d 1050, 1053 (¶



                                             31
10) (Miss. 2013) (quoting Lacy v. Morrison, 906 So. 2d 126, 129 (¶ 6) (Miss. Ct. App.

2004)). Not only did Gulf Coast Hospice fail to show a fraudulent misrepresentation, LHC

did not induce Gulf Coast Hospice to enter into a contract. As discussed above, no binding

and enforceable contract to purchase exists.

       B.     Negligent Misrepresentation

¶73.   To show negligent misrepresentation, the following elements must be proved:

       (1) a misrepresentation or omission of a fact; (2) that the representation or
       omission is material or significant; (3) that the person/entity charged with the
       negligence failed to exercise that degree of diligence and expertise the public
       is entitled to expect of such persons/entities; (4) that the plaintiff reasonably
       relied upon the misrepresentation or omission; and (5) that the plaintiff
       suffered damages as a direct and proximate result of such reasonable reliance.

Horace Mann Life Ins. Co. v. Nunaley, 960 So. 2d 455, 461 (¶ 20) (Miss. 2007) (citing

Skrmetta v. Bayview Yacht Club, Inc., 806 So. 2d 1120, 1124 (Miss. 2002)).

¶74.   Again, “the first element of negligent misrepresentation, misrepresentation of a fact,

must concern a past or present fact as contrasted with a promise of future conduct.”

Spragins v. Sunburst Bank, 605 So. 2d 777, 780 (emphasis omitted) (citing Bank of Shaw,
573 So. 2d at 1360). Gulf Coast Hospice fails to show that LHC made a representation with

the present intent not to perform. See Posey, 573 So. 2d at 1360 (holding that “a future

promise does not qualify as an existing material fact under the elements of negligent

misrepresentation.” (citing Margrove Inc. v. Lincoln First Bank of Rochester, 54 A.D.2d
1105 (N.Y. App. Div. 1976))). LHC’s statement that it intended to acquire Gulf Coast and

that it remained committed to the acquisition does not constitute an existing material fact.




                                               32
Put simply, LHC’s future promise was a promise to negotiate a satisfactory definitive asset

purchase agreement. LHC did so even after it discovering the planned staff walkout.

IV.    Whether a jury question exists about whether LHC breached the letter of intent
       and duty of good faith.

¶75.   Gulf Coast Hospice argues that sufficient evidence exists supporting a jury question

about whether LHC breached the letter of intent and its duty of good faith and fair dealing.



       A.     Breach of the letter of intent

¶76.   Gulf Coast Hospice claims that, while it permitted LHC to conduct due diligence,

LHC’s conduct beginning with the announcement of February 1, 2011, was not authorized

by the letter of intent. Gulf Coast Hospice does not direct the Court’s attention to any portion

of the letter of intent that was allegedly breached. Gulf Coast Hospice simply makes a bald

assertion that LHC’s conduct beginning with the announcement of February 1, 2011,

constituted a breach of the letter of intent.

¶77.   “A breach-of-contract case has two elements: (1) ‘the existence of a valid and binding

contract,’ and (2) a showing ‘that the defendant has broken, or breached it.’”

Maness v. K & A Enterprises of Miss., LLC, 250 So. 3d 402, 414 (¶ 43) (Miss. 2018)

(quoting Bus. Commc’ns, Inc. v. Banks, 90 So. 3d 1221, 1224–25 (¶ 10) (Miss. 2012)).

While it is undisputed that the letter of intent was not a valid and binding contract to

purchase, the letter of intent set forth the mutual understandings with respect to the basic

terms of the proposed acquisition. The letter of intent provided that the mutual intent of the




                                                33
parties was to negotiate a satisfactory definitive asset purchase agreement and any other

documents necessary to consummate the proposed transaction.

¶78.      The letter of intent contained a provision regarding public announcements:

          Public Announcements. Subject to requirements of law, LHC[], [Gulf Coast
          Hospice,] and any of their respective affiliates, agents or employees shall not
          issue any news releases or other announcements pertaining to this letter or the
          transactions contemplated herein prior to the Closing without the consent of
          the non-disclosing party, such consent not to be unreasonably withheld.

¶79.      Harry’s testimony belies Gulf Coast Hospice’s assertion that LHC’s onsite

announcement was not permitted, because he testified that he consented to the

announcement. Moreover, nothing in the record supports Gulf Coast Hospice’s claim that

LHC’s activities onsite following the announcement were unauthorized. Not only were the

activities authorized, the activities were contemplated and were set forth within the letter of

intent.

¶80.      Gulf Coast Hospice executed the letter of intent, accepting and agreeing to the

conduct, including: (1) a pre-closing assessment of staffing levels and the transitioning of

employees to LHC; (2) the satisfactory completion of due diligence of all aspects of Gulf

Coast Hospice; (3) the negotiation, execution, and delivery of agreements necessary to

consummate the transaction, such as a purchase agreement, medical director contracts, and

vendor contracts; and (4) the receipt of necessary consents and approvals from the

government and third parties. Because LHC acted with Gulf Coast Hospice’s consent and

in accordance with the terms of the letter of intent, Gulf Coast Hospice’s breach of contract

claim fails.



                                                34
       B.     Breach of the duty of good faith and fair dealing

¶81.   The Court has held that “[a]ll contracts contain an implied covenant of good faith and

fair dealing in performance and enforcement.” Cenac v. Murry, 609 So. 2d 1257, 1272

(Miss. 1992) (citing Morris v. Macione, 546 So. 2d 969, 971 (Miss. 1989)). “The duty of

good faith and fair dealing arises from the existence of a contract between parties[.]” Am.

Bankers’ Ins. Co. of Fla. v. Wells, 819 So. 2d 1196, 1207 (¶ 35) (Miss. 2001) (emphasis

omitted) (citing Cenac, 609 So. 2d at 1272).

¶82.   The duty is based upon fundamental notions of fairness and its scope necessarily

varies according to the nature of the agreement. Cenac, 609 So. 2d at 1273. “Good faith is

the faithfulness of an agreed purpose between two parties, a purpose which is consistent with

justified expectations of the other party.” Id. Bad faith “requires a showing of more than

bad judgment or negligence; rather, [it] implies some conscious wrongdoing ‘because of

dishonest purpose or moral obliquity.’” Univ. of S. Miss. v. Williams, 891 So. 2d 160, 170-

71 (¶ 24) (Miss. 2004) (quoting Bailey v. Bailey, 724 So. 2d 335, 338 (¶ 9) (Miss. 1998)).

¶83.   Because no binding and enforceable contract to purchase exists, Gulf Coast Hospice’s

claim of breach of good faith and fair dealing with respect to an agreement to purchase is

necessarily without merit. See Wells, 819 So. 2d at 1207 (¶¶ 35-37) (holding that evidence

of unfair and inequitable conduct is insufficient to support recovery when a lack of any

contractual relationship exists).

¶84.   Essentially, Gulf Coast Hospice frames its bad faith claim with respect to the letter

of intent as a claim for intentional and fraudulent misrepresentation. As discussed above,



                                             35
Gulf Coast Hospice’s misrepresentation claims are without merit. Notwithstanding Gulf

Coast Hospice repetitive argument, no breach of implied covenant of good faith and fair

dealing with respect to the letter of intent exists. Again, LHC’s actions, beginning with the

announcement, were contemplated and authorized by Gulf Coast Hospice. A party has not

breached the implied covenant of good faith and fair dealing when the party only took actions

duly authorized by contract. See Limbert v. Miss. Univ. for Women Alumnae Ass’n, Inc.,

998 So. 2d 993, 999 (¶ 14) (Miss. 2008) (holding that a party to a contract “could not have

acted in bad faith when she exercised a contractual right”).

¶85.   Gulf Coast Hospice fails to present sufficient evidence demonstrating a jury question

that LHC acted in bad faith by exercising its right to refuse to close the transaction under the

letter of intent.

V.     Whether a jury question exists that LHC tortiously interfered with contracts of
       Gulf Coast Hospice.

¶86.   Gulf Coast Hospice argues that sufficient evidence existed to create a jury question

that LHC tortiously interfered with Gulf Coast Hospice’s contracts and business relations.

       A.      Tortious interference with contracts

¶87.   Gulf Coast Hospice does not differentiate between the alleged torts, but tortious

interference with the performance of a contract differs from tortious interference with

business relations. See Cenac, 609 So. 2d at 1268. The Court defined the tort of wrongful

interference as follows:

       An action for interference with contract will ordinarily lie when a defendant
       maliciously interferes with a valid and enforceable contract, thereby causing
       one party not to perform and resulting in injury to the other contracting party.


                                              36
       Malice in this context is the intentional doing of a harmful act without
       justification or excuse, or stated differently, the wilful violation of a known
       right.

Cenac, 609 So. 2d at 1268 (quoting Mid-Continent Tel. Corp., 319 F. Supp. at 1199-1200).

¶88.   To establish a claim for tortious interference with a contract, a party must show (1)

“that the acts were intentional and willful;” (2) “that they were calculated to cause damage

to the plaintiffs in their lawful business;” (3) “that they were done with the unlawful purpose

of causing damage and loss, without right or justifiable cause on the part of the defendant

(which constitutes malice); and” (4) “that actual damage and loss resulted.” Cenac, 609 So.
2d at 1268-69 (quoting Liston v. Home Ins. Co., 659 F. Supp. 276, 281 (S.D. Miss. 1986)).

“It must also be proven that the contract would have been performed but for the alleged

interference.” Levens v. Campbell, 733 So. 2d 753, 761 (¶ 27) (Miss. 1999) (citing Par

Indus., Inc. v. Target Container Co., 708 So. 2d 44, 48 (Miss. 1998)).

¶89.   In order to pursue a cause of action for tortious interference with a contract, “it is

accepted that the wrongdoer is a ‘stranger’ to the contract which was interfered with—an

outsider.” Cenac, 609 So. 2d at 1269. Therefore, “[a] party to a contract cannot be charged

with interfering with his own contract.” Id. (quoting Knight, 875 F.2d at 526). To the extent

that Gulf Coast Hospice claims that LHC interfered with the consummation of its own

contract to purchase Gulf Coast Hospice, the claim is without merit because LHC cannot be

charged with interfering with its own contract. See id.

¶90.   The Court has held that a claim for tortious interference with at-will contracts of

employment are viable. Levens, 733 So. 2d at 760–61 (¶ 27) (Miss. 1999). “[T]he



                                              37
interference complained of must be wrongful in order to be actionable and . . . any

interference is not wrongful and actionable if undertaken by someone in the exercise of

legitimate interest or right, which constitutes ‘privileged interference.’” Vestal v. Oden, 500
So. 2d 954, 957 (Miss. 1986) (quoting Irby v. Citizens Nat’l Bank of Meridian, 121 So. 2d
118, 119 (Miss. 1960)). “[E]ven if a party interferes with the formation or execution of a

contract, if he has legitimate interest therein or a contractual right to perform said act it is

privileged and thus not wrongful and actionable.” Id. at 957 (emphasis omitted).

¶91.   Assuming enforceable employment contracts existed between Gulf Coast Hospice and

its employees, LHC’s conduct is not actionable because LHC had a legitimate interest in the

continued employment of certain employees of Gulf Coast Hospice so that hospice

operations would continue without disruption on the scheduled effective date. The letter of

intent provides a provision regarding employees:

       Employees. Prior to Closing and as part of the due diligence process, LHC[]
       will assess the staffing levels needed by [LHC] following the Closing and
       identify for [Gulf Coast Hospice] those employees that LHC[] wishes to hire.
       [Gulf Coast Hospice] will assist LHC[] in negotiating with and transitioning
       those employees to the employment of LHC[] for the provision of services to
       [LHC]. [Gulf Coast Hospice] will retain all liabilities relating to employment
       related matters which relate to operation of the Business prior to Closing or
       which relate to the consummation of the Transaction.

¶92.   Pursuant to the letter of intent, Gulf Coast Hospice agreed to allow LHC to assess

staffing levels and to issue offer letters as part of the due diligence process. According to

Harry, no Gulf Coast Employee was terminated at the direction of LHC. Harry instructed

Rogers not to terminate anyone “until [LHC] ha[d] taken over.” Harry confirmed that he




                                              38
understood that Gulf Coast Hospice would retain all liabilities related to the employment

related matters.

¶93.   Certainly, LHC had a legitimate interest in Rogers’ continued employment with LHC.

The record demonstrates that Rogers was the most valuable employee to Gulf Coast Hospice

and that she had been instrumental in its rapid growth. Rogers did not shy away from

proclaiming her success to LHC representatives. When LHC discovered that Rogers and

other disgruntled employees planned to walk out after the acquisition had closed, LHC had

a legitimate interest in refusing to close the transaction, because the hospice operations had

dramatically changed from the operations LHC had intended to acquire.

¶94.   Even after the planned walkout was discovered, LHC attempted to preserve the

transaction by ensuring that Rogers would be subject to a noncompetition agreement,

undoubtedly a legitimate business concern in the industry. Gulf Coast Hospice confirms the

importance of employees, their relationships to patients, and potential competition. Gulf

Coat Hospice explains that “[p]atients often choose to follow their care givers.” Gulf Coast

Hospice represents that the “phenomenon is well-understood in the industry.” Like LHC’s

legitimate interest in Gulf Coast employees, LHC possessed a legitimate interest in the

contracts between Gulf Coast Hospice and its medical directors. LHC explained that an

executed contract with a medical director is a requirement for hospice operations. As such,

any alleged interference with the medical directors’ contracts was privileged, and thus, was

not wrongful or actionable. Gulf Coast Hospice fails to present sufficient evidence

demonstrating a jury issue.



                                             39
               B.     Tortious interference with business relations

¶95.   Although tortious interference with contracts claims differ from tortious interference

with business relations claims, Gulf Coast Hospice does not distinguish nor does it attempt

to elaborate on its bare claim that LHC “interfered with contracts and business relationships.”

In contrast to tortious interference with contracts, tortious interference with business relations

“exists where one engages in some act with a malicious intent to interfere and injure the

business of another, and the injury does in fact result.” Cenac, 609 So. 2d at 1271. “The

remedy for the tort is damages, and the plaintiff must also show (1) a loss, and (2) that the

defendant’s conduct caused the loss.” Id. (quoting W. Page Keeton et al., Prosser and

Keeton on the Law of Torts § 130, at 1005-14 (5th ed. 1984)).

¶96.   Gulf Coast Hospice’s argument under the present assignment of error is entirely

focused on tortious interference with contracts. Notwithstanding, Gulf Coast Hospice has

failed to present sufficient evidence showing that LHC acted with malicious intent to

interfere and injure its business. Each of LHC’s actions with respect to preparing Gulf Coast

Hospice for the acquisition on the scheduled effective date was done with a legitimate

purpose. See Progressive Cas. Ins. Co. v. All Care, Inc., 914 So. 2d 214, 219 (¶ 7) (Miss.

Ct. App. 2005) (“[C]onduct related to a legitimate, employment-related objective constitutes

justifiable acts, which cannot ‘give rise to an inference of malice.’” (citing Hopewell Enters.,

Inc. v. Trustmark, 680 So. 2d 812, 818-19 (Miss. 1996)).

¶97.   We discern no malice from LHC’s conduct, because LHC fully intended to acquire

Gulf Coast Hospice until it learned of the planned walkout and, even then, it attempted to



                                               40
salvage the transaction by continuing to negotiate. Gulf Coast Hospice failed to present

sufficient evidence demonstrating a jury issue in support of its tortious interference with

business relations claim.

                                       CONCLUSION

¶98.     For the reasons explained above, the Court affirms the trial court’s judgment.

¶99.     AFFIRMED.

     RANDOLPH, C.J., MAXWELL, BEAM, CHAMBERLIN AND ISHEE, JJ.,
CONCUR. KING, P.J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED
BY KITCHENS, P.J. GRIFFIS, J., NOT PARTICIPATING.

         KING, PRESIDING JUSTICE, DISSENTING:

¶100. Because I would find that sufficient evidence existed to support a jury question

regarding whether Louisiana Hospice Corporation (LHC) and Gulf Coast Hospice formed

an enforceable contract through words, actions, and performance of the parties, I respectfully

dissent.

¶101. This Court reviews the grant or denial of a motion for summary judgment de novo and

views the evidence “in the light most favorable to the party opposing the motion.” Estate of

Hudson v. Yazoo City, Miss., 246 So. 3d 872, 876 (Miss. 2018) (citing City of Magee v.

Jones, 161 So. 3d 1047, 1049 (Miss. 2015)). Summary judgment is appropriate only “if the

pleadings, depositions, answers to interrogatories and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact . . . .” M.R.C.P.

56(c).




                                               41
¶102. Gulf Coast Hospice asserted that it is entitled to relief under the doctrines of equitable

estoppel, promissory estoppel, and detrimental reliance. “A party asserting equitable estoppel

must show (1) that he has changed his position in reliance upon the conduct of another and

(2) that he has suffered detriment caused by his change of his position in reliance upon such

conduct.” PMZ Oil Co. v. Lucroy, 449 So. 2d 201, 206 (Miss. 1984) (citing Birmingham

v. Conger, 222 So. 2d 388, 392–393 (Miss. 1969). Equitable estoppel “has its roots in the

morals and ethics of our society.” Id.

¶103. I would find that Gulf Coast Hospice presented sufficient evidence to create a

question of fact regarding whether LHC’s conduct induced Gulf Coast Hospice to change its

position and whether Gulf Coast Hospice suffered detriment in reliance upon that conduct.

The record shows that in December 2010, LHC and Gulf Coast Hospice executed a Letter

of Intent (LOI) in which LHC stated it intended to pay $1,750,000 for the acquisition of Gulf

Coast Hospice. The closing was set to occur on February 28, 2011, with a target effective

date of March 1, 2011.

¶104. On January 7, 2011, LHC sent Gulf Coast Hospice the proposed Asset Purchase

Agreement, which contained the terms of the agreement reached by the parties. Outside of

the addition of a bonus for Linda Rogers, the documents reflected the agreement of the

parties, subject to the completion of due diligence by LHC. The same day, LHC also sent a

change-of-ownership notification to the Mississippi State Department of Health’s Health

Facilities, Licensure, and Certification Division, stating it was a “formal notification that

effective March 1, 2011, [LHC] will be purchasing” Gulf Coast Hospice.



                                              42
¶105. On February 1, 2011, LHC’s head managers announced to the staff of Gulf Coast

Hospice that LHC intended to acquire Gulf Coast Hospice on March 1. LHC began

discussing with Gulf Coast Hospice staff members which employees would be retained and

which employees would be fired. LHC ran background checks on the employees and

discussed which employees would have reduced salaries and mileage cuts and which

employees would have to be dropped down to part-time hours. As a result, the majority of

Gulf Coast Hospice’s employees resigned. Rogers stated that she advised LHC not to adjust

the employees’ pay scales, because the employees had been loyal with their current salaries.

¶106. Moreover, after the announcement, LHC gained access to and copied patient charts.

LHC replaced Gulf Coast Hospice’s telephone system and changed its telephone providers.

LHC replaced the computers, had new computer systems installed, and took over the

computer network. LHC hooked the computers up to their nationwide network system, set

up email accounts for all of the employees, and issued name tags to the employees. LHC

contacted Medline, a medical products distributor, and changed the contract to LHC’s name.

Additionally, LHC changed the pest control contract, scheduled the utility services to change

on March 1, installed photocopiers and fax machines, and changed the phone numbers to

switch to LHC ownership. LHC even changed the wiring in the building. Harry Desai stated

that LHC already had begun acting as if it had bought Gulf Coast Hospice.

¶107. On February 21, 2011, LHC sent an email to Gulf Coast Hospice stating, “[i]n

anticipation of next week’s closing of the transaction, please find attached the Wire Transfer

Request Form and the Seller’s W-9 Form.” Gulf Coast Hospice completed and returned the



                                             43
forms to LHC. On February 22, six days before the closing, LHC sent a draft of the closing

statement for the purchase of Gulf Coast Hospice. The closing statement reflected the final

purchase price of $1,775,000 and stated that $88,750 was being held in escrow. The next day,

LHC sent the revised Asset Purchase Agreement that contained all of the terms of sale

previously agreed to.

¶108. Despite LHC’s ongoing actions, LHC ultimately refused to close the deal. As a result,

although the agreed purchase price with LHC was $1,775,000, five months later, Gulf Coast

Hospice was sold for only $500,000 to another purchaser.

¶109. “In the interest of justice, if, from the whole pleading, it can be seen that there is

substance to the suit, and there is revealed enough to show equitable merits, the Court will

go far towards entertaining the bill.” C. E. Frazier Constr. Co. v. Campbell Roofing &

Metal Works, Inc., 373 So. 2d 1036, 1038 (Miss. 1979) (quoting Dantone v. Dantone, 205
Miss. 420, 38 So. 2d 908, 911 (Miss. 1949)). Here, genuine issues of material fact exist as

to whether LHC’s conduct caused Gulf Coast Hospice to change its position in reliance on

that conduct and whether that conduct caused Gulf Coast Hospice to suffer detriment.

Therefore, I would find that summary judgment was inappropriate.

¶110. The majority cites King’s Daughters & Sons Circle No. Two of Greenville v. Delta

Reg’l Med. Ctr., 856 So. 2d 600, 607 (Miss. Ct. App. 2003), and its holding that the letter

of intent in that case was a contract to make a contract and was not a final contract. However,

King’s Daughters involved a tortious interference claim, not a claim of estoppel. In addition,

in that case, a critical factor in determining that a contract had not existed was that the



                                              44
purchase price had not been determined. In this case the parties had determined the purchase

price to be $1,775,000. Further, no evidence existed in that case that a party had all but taken

over King’s Daughters hospital or that the conduct of a party had caused the majority of

King’s Daughters’ employees to resign.

¶111. The majority additionally cites Knight v. Sharif, 875 F.2d 516 (5th Cir. 1989), a case

involving two letters of intent for the sale of common stock. In that case, “[a]fter numerous

efforts by the parties to negotiate a definitive agreement for the sale of the GAF stock, the

. . . deadline expired without such an agreement for the sale of the stock having been

executed by the parties.” Id. at 518. This Court held that the letters of intent did not constitute

an enforceable contract for the sale of the stock. Id.

¶112. However, the instant case involves much more than the failed purchase of common

stock. Gulf Coast Hospice presented evidence that LHC all but took over Gulf Coast Hospice

after signing the letter of intent and created unrest within the business. LHC announced to

Gulf Coast Hospice’s employees, which management stated had been essential to the

performance of the business, that LHC intended to acquire Gulf Coast Hospice. LHC then

changed the hours, pay scales, and benefits of the employees, effective March 1. LHC

acknowledged that its conduct had created unrest with the employees, yet it emailed Gulf

Coast Hospice that LHC “remain[ed] committed to” Gulf Coast Hospice, its management,

and its staff.” As a result of LHC’s changes, the majority of Gulf Coast Hospice’s employees

resigned. Moreover, while Gulf Coast Hospice’s employees were resigning, LHC continued

to make material changes to Gulf Coast Hospice’s computer systems, accounts, and utility



                                                45
services. Then, after LHC’s changes caused Gulf Coast Hospice’s employees to resign, LHC

refused to close the transaction. As a result, instead of the price of $1,775,000, which LHC

had offered, Gulf Coast Hospice sold for $500,000 five months later, a difference of

$1,275,000. In toto, Gulf Coast Hospice presented satisfactory evidence to create a jury

questions about whether LHC’s actions, words, and performance consummated the contract

and about whether the contract should be enforced through the doctrine of estoppel. As a

result, summary judgment was inappropriate. I would find that a jury should determine the

outcome of the case.

¶113. Viewing the evidence in the light most favorable to Gulf Coast Hospice, I would find

that Gulf Coast Hospice presented sufficient evidence of the existence of genuine issues of

material fact and would remand this case for a trial on the merits. Accordingly, I dissent.

       KITCHENS, P.J., JOINS THIS OPINION.




                                             46